DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	The response filed on 4/13/2022 are in conformance with the Office’s rules and regulations regarding claim amendments. 
Claim Objections
Claims 60 is objected to because of the following informalities:  
Claim 60 recite “the sensor data” in line 2 and should recite --the pressure sensor data--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

No claim is rejected under 35 U.S.C. 112(b) or pre-AIA  U.S.C. 112, second paragraph. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	No claim is rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 39-42, 54, 55, 58, 60, 66, 67, 72, 74, 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. (US 2013/0085700 A1) (Modi)(previously cited) in view of Kaps et al. (US 9418705 B2) (Kaps)(previously cited). 
In regards to Claim 39: Modi teaches a method for detecting a heterogeneous event, such as in motion data, comprising: receiving sensor data (see paragraph [0022] “detected by an accelerometer in the pedometer”); defining a data window over a time period of the sensor data (“a measurement may refer to the detection of motion data…during an interval of time” [0036], figure 4, and “an illustration of a graph 80 plotting the acceleration modulus 52 over a time axis 82” [0038]); calculating a time-frequency representation of the data window for providing the time-frequency representation corresponding to the time period (see Figure 3 and paragraph [0051]; Modi takes sensor data (element 66) and calculates using “fast Fourier transform (FFT) or any other suitable algorithm for determining the dominant frequency,” and then applies the filter (element 60) to get frequency filtered data (element 64)); calculating a filter mask based on the time-frequency representation (“frequency filtering techniques may be adaptable while the pedometer is active” [0023] and see paragraphs [0039], [0044-0047], it would be clear to one skilled in the art that this filtering technique, as taught by Modi, that is adaptable would need to be calculated based on the time-frequency representation); filtering the time-frequency representation with the filter mask and providing filtered data (see Figure 3, element 70 “calculating dominant frequency” and element 64 “frequency filtered data;” see also paragraph [0051]); identifying features in the filtered data (see Figure 3, element 64 and paragraphs [0056-0057]); identifying a body movement event with reference to the features (“frequency analysis and step detection may also involve determining whether a detected step is a walking step or a running step based on the estimated frequency of the detected steps” [0024] and [0056-0057];  it is clear to one skilled in the art that based on the features identified in the analysis, the event (walking or running), which is a body movement, can be detected); and outputting the body movement event (see Modi paragraph [0027] “the display 12 may be suitable for displaying various screens related to step detection, distance estimation, calorie calculation, etc.” and [0059] “the process 78 may involve determining (block 150) the number of walking steps 152 or running steps 154…and may further display the total distance walked 164 and total distance run 166), but is silent to the sensor data being pressure sensor data. 
Kaps teaches an event detection system that uses multiple types of sensor data for detection (“detection of events using motion capture sensors and potentially other sensors electromagnetic field, temperature, humidity, wind, pressure, elevation, light, sound, or heart rate sensors” (see Kaps: Abstract). Kaps also teaches that “high acceleration values may correspond to high forces acting on the motion capture element, and thus may be indicative of events of interest” (see Kaps: Column 75, lines 25-44). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the sensor data as taught by Modi with the pressure sensor as taught of Kaps in order to confirm events once they are detected (see Kaps: Column 33, lines 37-38) and to “recognize an event when the acceleration reading from the accelerometer exceeds a predefined threshold” which corresponds to “the motion capture element experiencing significant force” (see Kaps: Column 12, lines 17-27).
In regards to Claim 40: With regards to claim 39, Modi teaches receiving sensor data (see Modi paragraph [0022], “detected by an accelerometer in the pedometer”), but is silent to the pressure sensor data comprising at least two different types of data. 
Kaps teaches an event detection system that uses multiple pressure sensors for detection (see Kaps: Column 38, lines 43-44 “pressure sensors” ; it is clear that multiple pressure sensors would yield multiple types of data. It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the method of receiving pressure sensor data with a pedometer of Modi, as modified by Lerner, with an event detection system that uses multiple pressure sensors for detection as taught by Kaps in order to determine the quality of an event (see Kaps: abstract) and “provide sensor data” (see Kaps: Column 12, line 47).
In regards to Claim 41: With regards to claim 39, Modi further teaches wherein the method further comprises receiving data comprising data of acceleration (see Modi: Abstract), rotation (see Modi paragraph [0032] “motion sensor 24 may detect rotation”), seismic changes, temperature, humidity and/or sound (see Modi: Abstract). 
In regards to Claim 42: With regards to claim 39, Modi teaches receiving sensor data via an accelerometer (see Modi paragraph [0022]), but is silent to the pressure sensor data being at a down-sampled rate to increase body movement event detection speed. 
Kaps teaches an event detection system where “lowering the sampling rate” is used to maintain accuracy (see Kaps Column 53, line 22 - Column 54, line 18). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the receiving sensor data via an accelerometer of Modi, as modified by Lerner, with receiving sensor data at a lowered sample rate of Kaps in order to maintain accuracy and provide a more robust event detection (see Kaps Column 54, line 60 - Column 54, line 18). 
In regards to Claim 54: With regards to claim 39, Modi further teaches a system for detecting heterogenous events, such as in motion data, wherein filtering the time-frequency representation comprises normalizing all values in the time-frequency representation (see Modi paragraphs [0041]-[0043] and [0052], and figures 3 and 4). 
In regards to Claim 55: With regards to claim 39, Modi further teaches a system for detecting heterogenous events, such as in motion data, wherein the features detected comprise inflection points (see Modi: Figure 4). 
In regards to Claim 58: With regards to claim 39, Modi further teaches a system for detecting heterogenous events, such as in motion data, wherein identifying the body movement event (“frequency analysis and step detection may also involve determining whether a detected step is a walking step or a running step based on the estimated frequency of the detected steps” [0024] and [0056-0057];  it is clear to one skilled in the art that based on the features identified in the analysis, the event (walking or running) comprises deriving an event count or defining the features as endpoints of the body movement event (see Modi paragraphs [0047] and [0049] “increment counter 54 may count each sample”).
In regards to Claim 60: With regards to claim 58, Modi teaches a system for detecting heterogenous events, such as in motion data, wherein identifying the body movement event comprises deriving an event count or defining the features as endpoints of the event (see Modi paragraphs [0047] and [0049] “increment counter 54 may count each sample”), but is silent to identifying the body movement event which comprises characterizing the sensor data between time points corresponding to the endpoints defined in the filtered data. 
Kaps teaches an event detection system that can identify the event which comprises characterizing the sensor data between time points corresponding to the endpoints defined in the filtered data (“the computer may obtain or generate notification of the start of an event, and it may then monitor event data and motion analysis data from that point until the end of the event” see Kaps Column 67 line 63 - Column 68 line 10). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the system for detecting heterogenous events of Modi with the event detection system of Kaps in order to “monitor event data and motion analysis data” (see Kaps Column 67 line 63 - Column 68 line 10). 
In regards to Claim 66: With regards to claim 39, Modi teaches a method for detecting heterogenous events, such as in motion data, (see Modi paragraph [0024]) but is silent to wherein identifying the body movement event comprises defining a pulse width, a cycle, a ground contact time, a center of pressure, or a path of center of pressure of the pressure sensor data or the filtered data. 
Kaps teaches an event detection system that may utilize an “impact detection algorithm [that] can detect the shoe hitting the ground when someone is running” (see Column 53 lines 9-21). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the method of detecting heterogenous events of Modi with the impact detection algorithm of Kaps in order to count repetitions during a particular motion that is trying to be achieved (see Column 53, lines 9-21). 
In regards to Claim 67: With regards to claim 39, Modi further teaches a method for detecting heterogenous events, such as in motion data, wherein outputting the body movement event comprises (see Modi paragraph [0027] “the display 12 may be suitable for displaying various screens related to step detection, distance estimation, calorie calculation, etc.” and [0059] “the process 78 may involve determining (block 150) the number of walking steps 152 or running steps 154…and may further display the total distance walked 164 and total distance run 166) communicating data relating to the body movement event to an individual (see Modi paragraph [0027]), prompting the individual to change a health-based behavior with event feedback, storing data relating to the body movement event in a computer readable medium (see Modi paragraph [0031] “memory 20 may store a variety of information…may be suitable for storing algorithms and data”), or outputting contribution to the pressure sensor data from each of a plurality of sensors.
In regards to Claim 72: With regards to claim 39, Modi further teaches a system for detecting heterogenous events, such as in motion data, comprising: a sensor for receiving sensor data (“the motion sensor 20 may include one or more…sensors” [0032]); and a processor in communication with the sensor for receiving the sensor data (see Modi paragraph [0030]) wherein the processor is configured to execute instructions for carrying out the method of claim 39 (see Modi paragraphs [0038-0039], [0051] and [0059]).
In regards to Claim 74: With regards to claim 72, Modi further teaches a system for detecting heterogenous events, such as in motion data, wherein the sensor comprises one or more of a gyroscope, an accelerometer (see Modi paragraph [0032]), a seismograph, a thermometer, or a humidity sensor, but is silent to the sensor comprising a pressure sensor. 
Kaps teaches an event detection system that uses multiple types of sensor data for detection (“detection of events using motion capture sensors and potentially other sensors electromagnetic field, temperature, humidity, wind, pressure, elevation, light, sound, or heart rate sensors” (see Kaps: Abstract). Kaps also teaches that “high acceleration values may correspond to high forces acting on the motion capture element, and thus may be indicative of events of interest” (see Kaps: Column 75, lines 25-44). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the sensor data as taught by Modi with the pressure sensor as taught of Kaps in order to confirm events once they are detected (see Kaps: Column 33, lines 37-38) and to “recognize an event when the acceleration reading from the accelerometer exceeds a predefined threshold” which corresponds to “the motion capture element experiencing significant force” (see Kaps: Column 12, lines 17-27). .
In regards to Claim 75: With regards to claim 72, Modi further teaches sensors for receiving sensor data (see Modi paragraph [0032]) configured to monitor activities (see Modi paragraph [0060]), movements, and functions of a wearer of the sensor (see Modi paragraph [0032]).
In regards to Claim 76: With regards to claim 75, Modi teaches accelerometers (see Modi paragraph [0032]) but is silent to the sensors being mounted on a shoe. 
Kaps teaches an event detection system where the “sensors are coupled to equipment such as…shoes” (Column 19, lines 13-62). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the sensors of Modi with the sensors mounted on a shoe as taught by Kaps in order to capture motion data (see Kaps column 19, lines 13-62).
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. (US 2013/0085700 A1) (Modi)(previously cited) in view of Kaps et al. (US 9418705 B2) (Kaps)(previously cited) and further in view of Lerner et al. (US 2016/0029968 A1) (Lerner)(previously cited).
In regards to Claim 43: With regards to claim 39, the combination teaches a method for detecting heterogenous events, such as in motion data, wherein sensor data is received by a computer but is silent to wherein the data window includes a first data window from which the pressure sensor data is received, and a second data window from which the filtered data is provided, and receiving the pressure sensor data of the first data window is at a rate determined with reference to the filtered data of the second data window, the second data window preceding the first data window in time. 
Lerner teaches signal processing for a slow moving frequency in a noisy environment wherein receiving the sensor data of a first data window is at a rate determined with reference to the filtered data of a second data window, the second data window preceding the first data window in time (see Lerner paragraph [0051] “qualifier 506 can extract time-series frequency information of the first input signal by determining frequency information of a first window of data samples and frequency information of a second window of data samples. The windows can be…substantially adjacent to each other, depending on the implementation,” and [0067] and [0098]).  It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the receiving of sensor data with a computer of Modi with the data qualifier of Lerner in order to determine “whether the frequency information exhibits discontinuities in the time-series by determining whether a difference between the frequency information of the first window of data samples and frequency information of the second window of data samples is greater than a threshold” (Lerner [0051]). Modi, as modified by Lerner is silent to the sensor data being pressure sensor data. 
Kaps teaches an event detection system that uses multiple types of sensor data for detection (“detection of events using motion capture sensors and potentially other sensors electromagnetic field, temperature, humidity, wind, pressure, elevation, light, sound, or heart rate sensors” (see Kaps: Abstract). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the sensor data as taught by Modi, as modified by Lerner, with the pressure sensor as taught of Kaps in order to confirm events once they are detected (see Kaps: Column 33, lines 37-38).
In regards to Claim 44: With regards to claim 39, Modi teaches a method for detecting heterogenous events, such as a pedometer reading, which considers time but is silent to the time period of the data window having a duration equal to additional data windows preceding or succeeding the data window. 
Lerner teaches signal processing for a slow moving frequency in a noisy environment wherein the time period of the data window has a duration equal to additional data windows preceding or succeeding the data window (see figure 7A and paragraph [0051]). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the method for detecting heterogenous events, such as a pedometer reading, which considers time of Modi with the signal processing techniques of Lerner in order to extract time frequency information (see Lerner paragraph [0051]). Modi, as modified by Lerner is silent to the sensor data being pressure sensor data. 
Kaps teaches an event detection system that uses multiple types of sensor data for detection (“detection of events using motion capture sensors and potentially other sensors electromagnetic field, temperature, humidity, wind, pressure, elevation, light, sound, or heart rate sensors” (see Kaps: Abstract). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the sensor data as taught by Modi, as modified by Lerner, with the pressure sensor as taught of Kaps in order to confirm events once they are detected (see Kaps: Column 33, lines 37-38).
Claims 45 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. (US 2013/0085700 A1) (Modi)(previously cited) in view of Kaps et al. (US 9418705 B2) (Kaps)(previously cited) and further in view of Stockwell (Stockwell, R.G., 2007. “A basis for efficient representation of the S‐transform Digital Signal Processing, 17, pp. 371 393) (previously cited).
In regards to Claim 45: With regards to claim 39, the combination teaches a method for detecting heterogenous events, such as in motion data, that comprises a calculating block that may include any suitable algorithm (see Modi paragraph [0051]) and calculating the time-frequency representation of the data window (see Figure 3 and paragraph [0051]; Modi takes sensor data (element 66) and calculates using “fast Fourier transform (FFT) or any other suitable algorithm for determining the dominant frequency,” and then applies the filter (element 60) to get frequency filtered data (element 64)), but is silent to applying an S-transform to the pressure sensor data within the data window. 
Stockwell teaches that using the S-transform is beneficial because it “uniquely combines a frequency dependent resolution of the time-frequency space and absolutely referenced local phase in-formation” (see Page 371, Abstract, lines 2-3).  Stockwell also teaches that the S-transform is beneficial because it “defines what local phase means in an intuitive way, at a peak in local spectral amplitude (indicating a quasimonochromatic signal), as well as off peak, where the rate of change of the phase leads to a channel instantaneous frequency analysis. The S-transform not only estimates the local power spectrum, but also the local phase spectrum. It is also applicable to the general complex valued time series.” (see page 372, Paragraph 5, lines 5-9). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to substitute the Fast Fourier Transform (FFT) algorithm of Modi with the S-transform algorithm of Stockwell in order to “define the meaning of phase in a local spectrum setting,… [resulting] in many desirable characteristics,” (see page 371, Abstract, line 3) and “give a fundamentally more sound time-frequency representation” (see page 373, Paragraph 2.1 Why use the S-transform approach?, line 3). 
In regards to Claim 73: With regards to claim 72, Modi teaches a system for detecting heterogenous events, such as in motion data, with a processor configured for localized filtering of the time-frequency representation based on the filter mask (see Modi paragraph [0051]), but is silent to applying an S-transform to the sensor data. 
Stockwell teaches that using the S-transform is beneficial because it “uniquely combines a frequency dependent resolution of the time-frequency space and absolutely referenced local phase in-formation” (see Page 371, Abstract, lines 2-3).  Stockwell also teaches that the S-transform is beneficial because it “defines what local phase means in an intuitive way, at a peak in local spectral amplitude (indicating a quasimonochromatic signal), as well as off peak, where the rate of change of the phase leads to a channel instantaneous frequency analysis. The S-transform not only estimates the local power spectrum, but also the local phase spectrum. It is also applicable to the general complex valued time series.” (see page 372, Paragraph 5, lines 5-9). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to substitute the Fast Fourier Transform (FFT) algorithm of Modi with the S-transform algorithm of Stockwell in order to “define the meaning of phase in a local spectrum setting,… [result] in many desirable characteristics,” (see page 371, Abstract, line 3) and “give a fundamentally more sound time-frequency representation” (see page 373, Paragraph 2.1 Why use the S-transform approach?, line 3). 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. (US 2013/0085700 A1) (Modi)(previously cited) in view of Kaps et al. (US 9418705 B2) (Kaps)(previously cited) and further in view of Wilczok (“New Uncertainty Principles for the Continuous Gabor Transform and the Continuous Wavelet Transform.” Documenta Mathematica 5, 2000, pp. 201–226.)(Wilczok) (previously cited).
In regards to Claim 48: With regards to claim 39, Modi teaches a method for detecting heterogenous events, such as in motion data, that comprises a calculating block that may include any suitable algorithm (see Modi paragraph [0051]), wherein it is capable of calculating the time-frequency representation of the data window (see Figure 3 and paragraph [0051]; Modi takes sensor data (element 66) and calculates using “fast Fourier transform (FFT) or any other suitable algorithm for determining the dominant frequency,” and then applies the filter (element 60) to get frequency filtered data (element 64)), but is silent to applying a Gabor transform to the pressure sensor data within the data window. 
Kaps teaches an event detection system that uses multiple types of sensor data for detection (“detection of events using motion capture sensors and potentially other sensors electromagnetic field, temperature, humidity, wind, pressure, elevation, light, sound, or heart rate sensors” (see Kaps: Abstract). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the sensor data as taught by Modi with the pressure sensor as taught of Kaps in order to confirm events once they are detected (see Kaps: Column 33, lines 37-38). Modi, as modified by Kaps, is silent to applying a Gabor transform to sensor data within the data window. 
Wilczok teaches the benefit of using a Gabor transform over “classical Fourier methods whenever the time dependence of the analyzed signal is of the same importance as its frequency dependence” (see Page 201, Abstract, lines 1-2). It would be obvious to one skilled in the art, before the effective filing date of the claimed invention, to substitute the Fast Fourier Transform (FFT) algorithm of Modi, as modified by Kaps, with the Gabor transform of Wilczok in order to best provide “information about the frequency-behaviour of a signal at a certain time” (see Page 202, paragraph 2, lines 3-6). 
Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claim, a method for detecting heterogenous events wherein the filter mask comprises non-binary values proportional to a positive exponent of the magnitude of the time-frequency transform, wherein more prominent frequencies will be emphasized, and less prominent frequencies will be de-emphasized. 
Response to Arguments
	Applicant’s arguments filed on 4/13/2022 have been fully considered.
	Specification Objections:
	In view of the specification amendments filed on 4/13/2022, the specification objections are withdrawn.
	Claim Objections:
	In view of the claim amendments filed on 4/13/2022, the claim objections are withdrawn. However there are new claim objections that were necessitated by the claim amendments filed on 4/13/2022. 
	35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph:
	In view of the claim amendments filed on 4/13/2022, the claim rejections are withdrawn. 
	35 U.S.C. 101:
	In view of the claim amendments filed on 4/13/2022, the claim rejections are withdrawn. 
Prior art Rejections: 
The Applicant asserts:

    PNG
    media_image1.png
    157
    720
    media_image1.png
    Greyscale

Applicant’s arguments with respect to claim 39 have been considered but are moot in view of the new grounds of rejection that were necessitated by the claim amendments. 
The Applicant asserts:

    PNG
    media_image2.png
    155
    710
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    216
    716
    media_image3.png
    Greyscale

Applicant’s arguments with respect to claims 43 and 44 have been considered but are moot in view of the new grounds of rejection that were necessitated by the claim amendments.
The Applicant asserts:

    PNG
    media_image4.png
    251
    723
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    60
    721
    media_image5.png
    Greyscale
This argument is not persuasive since the features which the applicant relies are taught by Kaps. Kaps teaches a sensor and media event detection system (see Kaps: Column 33, line 16) which is able to detect events and confirm that such events took place (see Kaps: Column 33, lines 30-38). Kaps also teaches identifying body movement events (see Kaps: Column 5, line 30 - Column 6, line 14).
The Applicant asserts:

    PNG
    media_image6.png
    193
    721
    media_image6.png
    Greyscale
Applicant’s arguments with respect to claims 45 and 73 have been considered but are not persuasive since the features with the applicant relies on are taught by Stockwell. Stockwell teaches the use of the transform method in the medical field. It is understood that body movement data would be encompassed by the medical field. 
The Applicant asserts:

    PNG
    media_image7.png
    221
    713
    media_image7.png
    Greyscale

Applicant’s arguments with respect to claim 48 have been considered but are moot in view of the new grounds of rejection that were necessitated by the claim amendments. 
Prior art rejection of the dependent claims:
The rejection of the dependent claims are proper because the prior art teaches and/or suggest the features of the dependent claims as outline above. 
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alyssa N Potter/Examiner, Art Unit 3791                                                                                                                                                                                                        

/MATTHEW KREMER/Primary Examiner, Art Unit 3791